Citation Nr: 1229406	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The appellant contends he had recognized guerilla service during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II. 


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Analysis

The appellant seeks entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  This issue involves the critical legal criteria of requiring evidence establishing that the appellant is a "veteran" for VA purposes.  This determination rests on the nature of his military service.

The appellant contends that he served with a unit that should be recognized as establishing legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  He has specifically asserted that he served as a member of the Anderson Fil-American Guerrillas, 3rd Bar. Regiment, II Division, from May 1942 to September 1945.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Id.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  Id.

Section 1002(d) provides that an eligible person is any person who: (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Id.

In this case, the appellant does not contend that he served in the organized military of the Government of the Commonwealth of the Philippines, or in the Philippine Scouts.  He essentially contends that he served as part of the recognized guerillas.

In June 2010, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In September 2010, using a photocopy of the appellant's Anderson Fil-American Guerrillas identification, in addition to lay statements from H.M.S. and L.P.B. who "certified" that they served together with the appellant in "the last World War II" from May or June 1942 to September 1945, the NPRC confirmed that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  He did submit a copy of his Anderson Fil-American Guerrillas identification containing information about his military service, a January 2007 letter from the Philippine VA Office that contains his name and date of birth on a list containing the "1st Indorsement Recognized Filipino US Veterans World War II", lay statements of H.M.S. and L.P.B. who stated that they served with him during the aforementioned dates during World War II, and the his own statement indicating that those individuals were in receipt of VA monthly pension benefits resulting from their service together.  These documents, however, do not establish qualifying service for the purpose of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.

The NPRC has certified on two occasions that the appellant had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532(1992).  The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85(1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

As the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he is not a veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, his claim must be denied.


ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


